Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 30 September 2021 for application number 16/887,817. 
Claims 1, 2, and 4 are currently amended.
Claims 1 – 9 are presented for examination.

Response to Amendment
Applicant’s amendment filed 30 September 2021 is insufficient to overcome the rejections of claims 1 – 9 based upon the 35 USC § 112 rejection as set forth in the last Office action because:  Examiner respectfully maintains the 112(a) and 112(b) issues still remain with respect to the specification and claims.

Response to Arguments
Applicant's arguments filed 30 September 2021 have been fully considered but they are not persuasive. With regards to the argument that “Applicant respectfully submits that the amended claim 1 provides for the functionalities of functionalities of structural elements that are operated to achieve address fine-tuning acceleration, and therefore, respectfully requests the withdrawal of the rejections under 35 U.S.C. 112(a) or (b)”, Examiner acknowledges Applicant’s argument, although the currently amended independent claim 1 now includes language of the .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Although the currently amended independent claim 1 now includes language of the interaction of some of the structural elements, it does not provide interaction for all of the claimed structural elements.  Again, the claims and specification lists the structural elements in the address fine-tuning acceleration system with their connections, however both the claims and specification lack a description of the functionality of all of the structural elements, their interaction with each other, and ultimately what the address fine-tuning acceleration system is accomplishing.  The written description does not provide a reduction to practice to clearly allow persons skilled in the art to recognize the claimed invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without undue experimentation of the listed connected structural elements in the address fine-tuning acceleration system.  The structural elements’ interaction and functionality are not provided, which are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The claims and specification do not provide sufficient information to enable those skilled in the art to make and use the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “an address fine-tuning acceleration system, comprising…” in the preamble and the claim language continues on listing each of the structural elements in the address fine-tuning acceleration system.  However, it is unclear what this address fine-tuning acceleration system is placed in.  Claims 2 – 9 depend from independent claim 1 and are subsequently rejected.

Claim 1 recites “an address fine-tuning acceleration system, comprising…” in the preamble and the claim language continues on listing each of the structural elements in the address fine-tuning acceleration system.  Although the currently amended independent claim 1 now includes language of the interaction of some of the structural elements, it does not provide interaction for all of the claimed structural elements.  Again, it is unclear how the address fine-tuning acceleration system is applied to accomplish the address fine-tuning acceleration.  Claims 2 – 9 depend from independent claim 1 and are subsequently rejected.

Claim 1 recites “an address fine-tuning acceleration system, comprising…” in the preamble and the claim language continues on listing each of the structural elements in the address fine-tuning acceleration system.  As stated before, although the currently amended independent claim 1 now includes language of the interaction of some of the structural elements, it does not provide interaction for all of the claimed structural elements.  Again, it is unclear of the functionality of each of the structural elements listed.  Claims 2 – 9 depend from independent claim 1 and are subsequently rejected.

Claims 1 recites “responsive to execution of an address fine-tuning instruction comprising a fine-tuning immediate value to read a base address from a register, determine that it is safe from spreading over two pages based on the spread bit, …” in the last limitation.  It is unclear as to what exactly “it” is referring to where the claim states “determine that it is safe from spreading …” It is unclear if “it” is referring to the fine-tuning immediate value or base address.  Claims 2 – 9 depend from independent claim 1 and are subsequently rejected.

Claims 1 recites “responsive to execution of an address fine-tuning instruction comprising a fine-tuning immediate value to read a base address from a register, determine that it is safe from spreading over two pages based on the spread bit, execution and virtual-physical memory address conversion unit is to calculate a result based on a low-order address and the fine-tuning immediate value, and to store the result in the low-order physical register block without allocating a register in the high-order physical register block” in the last limitation.  It is unclear as to what type of “result” is calculated by the execution and virtual-physical memory address conversion unit. Claims 2 – 9 depend from independent claim 1 and are subsequently rejected.

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claim 1 – 9 have received a second action on the merits and are subject of a second action final.  The claims and specification do not provide the interaction, functionality, and what is being accomplished by the address fine-tuning acceleration system’s structural elements, as such Examiner is not able to provide a proper prior art rejection.

The prior art made of record and not relied upon considered pertinent to applicant's disclosure.
Nikoleris et al., US Pub No. 2018/0232313 A1 – teaches “In some embodiments the sector use pattern selected from the set of sector use patterns is selected in further dependence on address information specified in the data access request. 
Tanaka, US Patent No. 5,590,302 – teaches “A device for generating structured addresses indicating an address position in a memory to be accessed. This device comprises first and second structured address generating devices and receives address data having a first address of i bits (i>0), a second address of n bits (n>0), and a control bit. The first structured address generation device receives the first address and a page address of m bits (m>0) corresponding to the address data and adds the high order k bits (i>k>0 and m>k>0) of the first address to the low order k bits of the page address to generate a first structured address of n bits comprising high-order m-k bits made from the high order m-k bits of the page address, intermediate order k bits made from a result of the addition, and low-order i-k bits made from the low order i-k bits of the first address. The second structured address generation device selects either the first structured address or the second address based on the control bit to generate a second structured address which is transmitted to the memory.” [Abstract]
Fleming, Jr. et al., US Pub. No. 2018/0188983 A1 – teaches “A set of input queues includes a store address queue to receive, from the acceleration hardware, a first address of the memory, the first address associated with a store operation 
Power et al., US Pub. No. 2020/0089506 A1 – teaches “For example, the controller 502 can control an order of operations of the CNN accelerator 500 by generating address commands and/or otherwise selecting data to be processed by selecting addresses of the data store 506, the coefficient store 508, and/or the output buffer 514.” [para. 0058]
Rupp, US Patent No. 5,784,636 – teaches “Lacking the detection of a deep pipeline for a specific phase of an application, the compiler uses the configurable logic as an instruction set/address generation acceleration mechanism.” [col. 7, lines 40-43] 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183